Citation Nr: 1515467	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for pemphigus foliaceus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to November 1978 and April 1979 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge in May 2013, and a transcript is included in the record.

In August 2013, the Board issued a decision which, in relevant part, denied entitlement to service connection for pemphigus foliaceus.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a joint motion for partial remand (JMPR) of the claim of entitlement to service connection for pemphigus foliaceus and dismissed the appeal as to all other issues which involved increased rating claims for knee disabilities.

The Board has expanded the issues to include two additional claims (Issues # 2 and 3).  During the pendency of this appeal, the RO issued an August 2014 rating decision denying the Veteran's claim of entitlement to service connection for tinnitus and granting service connection for COPD.  In that same rating decision, the RO assigned a noncompensable rating for COPD.  The Veteran timely filed a notice of disagreement (NOD) with respect to both claims.  See August 2014 NOD (indicating disagreement with evaluation for COPD and denial of service connection for tinnitus).  Therefore, the Board has jurisdiction over these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2015 JMPR, the Court determined that the Board provided an inadequate discussion of the reasons and bases for concluding that the VA had fully developed the record including, particularly, with respect to obtaining records from the Evans U.S. Army Community Hospital prior to August 3, 2000.  While the Board notes that the record does, in fact, contain some records from Evans U.S. Army Community Hospital dated prior to August 3, 2000, the record also includes an August 2004 letter from the custodian of records at the facility indicating that "Volume 1" of the Veteran's Evans U.S. Army Community Hospital medical record was "declared missing on 22 August 2000."  Subsequent to the 2004 letter, VA did obtain additional records from Evans U.S. Army Community Hospital, but it is not clear whether the additional records were complete.  In addition, the RO again sought and obtained, in January 2015, a large volume of Evans U.S. Army Community Hospital medical records.  See 38 C.F.R. § 20.1304(c) (remand required where the file contains evidence not yet reviewed by the AOJ but no waiver of AOJ review of the evidence).  It is not clear from the file whether the newly obtained records from Evans U.S. Army Community Hospital constitutes all of the Veteran's records from that facility or whether, instead, there are still missing records.  Given medication records from 1996 with no associated progress notes, it appears that the record still may be incomplete.

Given the terms of the JMR and the state of the record, the Board must remand this matter to the RO/AMC for the purpose of obtaining outstanding treatment records and for the purpose of affording the Veteran the opportunity to submit additional evidence and argument regarding his claim.  38 C.F.R. § 3.159(e).  Moreover, readjudication at the AOJ level is necessary.  See 38 C.F.R. § 20.1304(c).

The Board will not, at this point, instruct the RO to obtain a new nexus opinion.  However, examinations are only adequate if based on a thorough review of the pertinent medical history.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Pursuant to this remand, additional treatment records may be associated with the file.  If the claims file contains new or additional treatment records after attempts to obtain a complete set of the Evans U.S. Army Community Hospital medical records, including notice to the Veteran and an opportunity to submit additional information, the RO should obtain an updated medical opinion regarding the etiology of his pemphigus foliaceus so that the opinion is based on all available medical treatment records.

The Board must also remand the other two issues.  As explained in the Introduction, the RO issued an August 2014 rating decision denying the claim and the Veteran initiated an appeal by timely filing a NOD.  The RO has not issued a statement of the case (SOC), therefore the Board must remand those matters for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file treatment records from the Evans U.S. Army Community Hospital for all treatment from July 1, 1995, to the present.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(e).  If it is determined that some of the records sought are non-existent or unavailable, the Veteran should be notified of that fact and given the opportunity to submit additional evidence or argument supporting his claim.  Id.

2.  Contact the Veteran and request that he identify any and all medical providers who have treated him from July 1, 1995, to the present for any skin condition and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

3.  If the AMC receives new or additional treatment records after the above attempts, then obtain an updated medical opinion regarding the etiology of pemphigus foliaceus so that the opinion is based on all available medical treatment records.  The medical professional should review the record and provide an opinion as to whether it is at least as likely as not (at least a 50-50 probability) or less likely (less than 50 percent probability) that the Veteran's pemphigus foliaceus is related to his military service, to include in-service diagnoses of tinea versicolor and pityriasis rosea. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for pemphigus foliaceus based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  After completing any development deemed necessary, issue a statement of the case with respect to the claims of entitlement to service connection for tinnitus and entitlement to a compensable disability rating for chronic obstructive pulmonary disease (COPD).  

If the benefits sought on appeal with respect to either the tinnitus or COPD are not granted to the appellant's satisfaction, he and his representative should be provided an appropriate period of time for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



